 
 
I 
111th CONGRESS 1st Session 
H. R. 1693 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2009 
Mr. Gordon of Tennessee (for himself, Mrs. Napolitano, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for the coverage of marriage and family therapist services and mental health counselor services under part B of the Medicare Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seniors Mental Health Access Improvement Act of 2009. 
2.Coverage of marriage and family therapist services and mental health counselor services under part B of the Medicare program 
(a)Coverage of Services 
(1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(A)in subparagraph (DD), by striking and  after the semicolon at the end; 
(B)in subparagraph (EE), by inserting and after the semicolon at the end; and 
(C)by adding at the end the following new subparagraph: 
 
(FF)marriage and family therapist services (as defined in subsection (hhh)(1)) and mental health counselor services (as defined in subsection (hhh)(3));. 
(2)DefinitionsSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(hhh)Marriage and family therapist services 
(1)The term marriage and family therapist services means services performed by a marriage and family therapist (as defined in paragraph (2)) for the diagnosis and treatment of mental illnesses, which the marriage and family therapist is legally authorized to perform under State law (or the State regulatory mechanism provided by State law) of the State in which such services are performed, as would otherwise be covered if furnished by a physician or as an incident to a physician's professional service, but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services. 
(2)The term marriage and family therapist means an individual who— 
(A)possesses a master's or doctoral degree which qualifies for licensure or certification as a marriage and family therapist pursuant to State law; 
(B)after obtaining such degree has performed at least 2 years of clinical supervised experience in marriage and family therapy; and 
(C)in the case of an individual performing services in a State that provides for licensure or certification of marriage and family therapists, is licensed or certified as a marriage and family therapist in such State. 
(3)The term mental health counselor services means services performed by a mental health counselor (as defined in paragraph (4)) for the diagnosis and treatment of mental illnesses which the mental health counselor is legally authorized to perform under State law (or the State regulatory mechanism provided by the State law) of the State in which such services are performed, as would otherwise be covered if furnished by a physician or as incident to a physician's professional service, but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services. 
(4)The term mental health counselor means an individual who— 
(A)possesses a master's or doctor's degree in mental health counseling or a related field; 
(B)after obtaining such a degree has performed at least 2 years of supervised mental health counselor practice; and 
(C)in the case of an individual performing services in a State that provides for licensure or certification of mental health counselors or professional counselors, is licensed or certified as a mental health counselor or professional counselor in such State.. 
(3)Provision for payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause: 
 
(v)marriage and family therapist services (as defined in section 1861(hhh)(1)) and mental health counselor services (as defined in section 1861(hhh)(3)); . 
(4)Amount of paymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended— 
(A)by striking and (W) and inserting (W); and 
(B)by inserting before the semicolon at the end the following: , and (X) with respect to marriage and family therapist services and mental health counselor services under section 1861(s)(2)(FF), the amounts paid shall be 80 percent of the lesser of the actual charge for the services or 75 percent of the amount determined for payment of a psychologist under subparagraph (L). 
(5)Exclusion of marriage and family therapist services and mental health counselor services from skilled nursing facility prospective payment systemSection 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting marriage and family therapist services, mental health counselor services, after qualified psychologist services,. 
(6)Inclusion of marriage and family therapists and mental health counselors as practitioners for assignment of claimsSection 1842(b)(18)(C) of such Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clauses: 
 
(vii)A marriage and family therapist (as defined in section 1861(hhh)(2)). 
(viii)A mental health counselor (as defined in section 1861(hhh)(4)).. 
(b)Coverage of Certain Mental Health Services Provided in Certain Settings 
(1)Rural health clinics and federally qualified health centersSection 1861(aa)(1)(B) of such Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by a clinical social worker (as defined in subsection (hh)(1)) and inserting by a clinical social worker (as defined in subsection (hh)(1)), by a marriage and family therapist (as defined in subsection (hhh)(2)), or by a mental health counselor (as defined in subsection (hhh)(4)). 
(2)Hospice programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C. 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and family therapist or mental health counselor after social worker. 
(c)Authorization of marriage and family therapists and mental health counselors To develop discharge plans for post-hospital servicesSection 1861(ee)(2)(G) of such Act (42 U.S.C. 1395x(ee)(2)(G)) is amended by inserting including those marriage and family therapists and mental health counselors meeting appropriate qualification standards as issued by the Secretary after social worker, qualified personnel. 
(d)Effective dateThe amendments made by this section shall apply with respect to services furnished on or after January 1, 2010. 
 
